Title: From Thomas Jefferson to John Wayles Eppes, 17 January 1803
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
            Washington Jan. 17. 1803.
          
          Yesterday morning I recieved information of Maria’s safe arrival at Edgehill. some apprehension that Francis had recieved the infection of the measles on the road had determined her to await there the usual term of it’s appearance. I have to acknolege several letters from you. Colo. Monroe arrived here the night before last, not having previously heard of his appointment to Paris & Madrid to settle our affairs relative to the Missisipi. this measure has suppressed all further inflammatory proceedings meditated by the Federalists for instigating the Western country to force on a war between us & the owners of New Orleans. their confidence in Monroe will satisfy them that their rights will be safe in his hands.—I expect to be at Monticello about the 10th. of March for the residue of that month only. accept assurances of my affectionate attachment—
          
            Th: Jefferson
          
        